Citation Nr: 0515612	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-24 873	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased disability rating for a 
service-connected psychiatric disorder, currently evaluated 
as 50 percent disabling.  

4.  Entitlement to an increased disability rating for 
service-connected sciatic nerve syndrome, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an increased disability rating for 
service-connected amebic colitis, currently evaluated as 
noncompensably disabling.  

7.  Entitlement to an increased disability rating for a 
service-connected skin disorder, currently evaluated as 
noncompensably disabling.  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1970.  Service in Vietnam is indicated by the evidence of 
record. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).  

Procedural history

The TDIU claim

In October 2001, the RO received the veteran's claim of 
entitlement to TDIU.  In an August 2002 rating decision, the 
RO denied the claim.  The veteran disagreed with the August 
2002 rating decision and the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
August 2003.  

The issue of entitlement to TDIU was adjudicated and denied 
by the Board in a decision dated April 2004.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In an Order dated January 
2005, the Court vacated that part of the Board's April 2004 
decision dealing with the TDIU issue, and remanded the matter 
to the Board for development consistent with the Court's 
Order and the January 2005 Joint Motion for Partial Remand 
(Joint Motion).

The increased rating claims

In September 2002, the veteran through his attorney filed 
claims of entitlement to increased ratings for each of his 
service-connected disabilities.  In a July 25, 2003 Decision 
Review Officer decision, which was issued coincident with the 
statement of the case (SOC) on the TDIU issue, the RO granted 
an increased disability rating of 10 percent for the 
veteran's service-connected hypertension.  However, increased 
ratings for the psychiatric, sciatic, sinusitis, amebic 
colitis and skin disorder claims were all denied.  

In its April 2004 decision, the Board remanded the issue of 
entitlement to an increased rating for hypertension for 
issuance of a SOC, based on a statement in the August 2003 VA 
Form 9 that "[i]f any claim was granted an initial rating or 
an increased rating, the veteran also wishes to appeal that 
claim for a still higher rating."  The Board interpreted that 
statement as a  notice of disagreement (NOD) as to the 
hypertension issue.   

In November 2003, while the case was in appellate status at 
the Board, the RO received a NOD as to the July 2003 decision 
with respect to all of the increased rating issues.  A SOC 
was issued in May 2004, and the appeal was perfected with the 
timely submission of the veteran's substantive appeal in May 
2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Court has remanded the issue of entitlement to TDIU to 
the Board so that it can address certain deficiencies in the 
Board's April 2004 decision, as identified by representatives 
of the veteran and the Secretary of VA in the January 2005 
Joint Motion.  Specifically, the Joint Motion, at page 3, 
states that the examinations of record do not adequately 
address the extent of functional and industrial impairment 
resulting from the veteran's service-connected disabilities, 
or the impact, if any, of his nonservice-connected 
disabilities upon his employability.  The Joint Motion 
specifies, at page 4, that a remand to the Board is necessary 
so that VA can conduct "another examination of Appellant, one 
which adequately addresses the effects of his service-
connected disabilities upon his employability."  

The Joint Motion also instructs, at page 5, that, if deemed 
appropriate, Appellant should be advised to submit an Income-
Net Worth and Employment Statement in support of his claim 
for TDIU.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

The increased rating claims, listed on the first page above, 
are not subject to the Court's Order.  However, those issues 
are clearly inextricably intertwined with the TDIU issue.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].   Moreover, the examination and evaluation of 
the veteran's service-connected disabilities called for in 
the Joint Motion is likely to produce evidence that is 
directly pertinent to those issues, i.e., the current level 
of severity  and the extent of functional and industrial 
impairment resulting from the service-connected disabilities.  
Adjudication of those issues will therefore be deferred 
pending completion of the development set out below.

Accordingly, for the reasons stated above, this case is 
REMANDED to VBA for the following actions:

1.  The veteran should contacted through 
his attorney and be advised to submit an 
Income-Net Worth and Employment Statement 
in support of his claim for TDIU.  

2.  The veteran should be afforded 
physical and psychiatric examinations to 
determine the current level of severity 
of his service-connected disabilities.  
The examiners must review the claims 
folder in conjunction with the 
examination.  The examiners must evaluate 
the veteran's service-connected physical 
and psychiatric disabilities, 
respectively, and state an opinion as to 
the extent of functional and industrial 
impairment resulting from the service-
connected disabilities.  If any 
diagnostic testing and/or specialist 
consultations are deemed to be necessary 
by the examiners, such should be 
accomplished.  Reports of the 
examinations should be prepared and 
associated with the veteran's VA claims 
folder.

3.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If any of the 
claims remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case addressing those issues.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




